USCA11 Case: 21-11584     Date Filed: 03/30/2022       Page: 1 of 10




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11584
                   Non-Argument Calendar
                  ____________________

EULALIO CASTANON PEREZ,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.
                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A070-799-437
                   ____________________
USCA11 Case: 21-11584           Date Filed: 03/30/2022        Page: 2 of 10




2                         Opinion of the Court                     21-11584


Before JILL PRYOR, BRANCH and DUBINA, Circuit Judges.
PER CURIAM:
       Petitioner Eulalio Castanon Perez, a citizen of Guatemala,
seeks review of the final order of the Board of Immigration Appeals
(“BIA”), affirming the Immigration Judge’s (“IJ”) (collectively,
“Agency”) denial of special rule cancellation of removal under the
Nicaraguan Adjustment and Central American Relief Act
(“NACARA”) § 203, Pub. L. No. 105-100, 111 Stat. 2160 (1997), as
amended by Pub. L. No. 105-139, 111 Stat. 2644 (1997). 1 He argues
that the Agency failed to apply the proper legal standard in con-
cluding that he was subject to the persecutor bar in the Immigra-
tion    and     Nationality      Act    (“INA”)      § 241(b)(3)(B)(i),
8 U.S.C. § 1231(b)(3)(B)(i). He also asserts that the BIA engaged in
de novo factfinding and did not give reasoned consideration to his
arguments. Having read the parties’ briefs and reviewed the rec-
ord, we dismiss the petition in part and deny the petition in part.
                                      I.
       “We review only the BIA’s decision except to the extent the
BIA expressly adopts the IJ’s opinion or reasoning.” Seck v. U.S.
Att’y Gen., 663 F.3d 1356, 1364 (11th Cir. 2011). When the BIA
issues its own opinion and relies on the IJ’s reasoning without

1 Castanon Perez also sought asylum and related relief during his removal pro-

ceedings, but he has expressly waived any appellate challenge to the denial of
non-NACARA relief.
USCA11 Case: 21-11584         Date Filed: 03/30/2022     Page: 3 of 10




21-11584                Opinion of the Court                          3

expressly adopting the IJ’s opinion, we review the IJ’s decision “to
the extent that the BIA found that the IJ’s reasons were supported
by the record,” and we review the BIA’s opinion “with regard to
those matters on which it rendered its own opinion and reasoning.”
Id. (quotation marks omitted).
        Generally, we lack jurisdiction over any decision regarding
discretionary forms of relief, such as special rule cancellation of re-
moval under NACARA.                 INA § 242(a)(2)(B), 8 U.S.C.
§ 1252(a)(2)(B); NACARA § 203(b) (stating that INA § 242(a)(2)(B)
applies to NACARA). However, we retain jurisdiction over “con-
stitutional claims or questions of law.” INA § 242(a)(2)(D), 8 U.S.C.
§ 1252(a)(2)(D). While we lack jurisdiction over “factual challenges
to denials of” discretionary relief, we retain jurisdiction over “con-
stitutional and legal challenges to the denial of that relief, including
review of mixed questions of law and fact.” Patel v. U.S. Att’y
Gen., 971 F.3d 1258, 1275-76 (11th Cir. 2020) (en banc),
cert. granted, Patel v. Garland, ___ U.S. ___, 141 S. Ct. 2850 (2021).
Further, we retain jurisdiction over “the application of a legal
standard to undisputed or established facts.” Id. at 1275 (quotation
marks omitted). However, “a party may not dress up a claim with
legal or constitutional clothing to invoke our jurisdiction.” Id. at
1272.
                                      II.
      Section 203 of NACARA provides that certain nationals
from Guatemala are eligible to apply for special rule cancellation of
removal under § 240A of the INA. NACARA § 203(a)-(b); INA
USCA11 Case: 21-11584         Date Filed: 03/30/2022      Page: 4 of 10




4                       Opinion of the Court                   21-11584

§ 240A, 8 U.S.C. § 1229b. The applicant bears the burden to estab-
lish that he meets all the applicable requirements by a preponder-
ance of the evidence. 8 C.F.R. §§ 1240.8(d), 1240.64(a). If a
NACARA applicant demonstrates that he satisfies NACARA’s cri-
teria, he may still be ineligible for cancellation of removal if he falls
within one of the mandatory bars alluded to in INA § 240A. INA
§ 240A(c), 8 U.S.C.§ 1229b(c); 8 C.F.R. § 1240.66(a).
       The “persecutor bar” provides that an alien is ineligible for
special rule cancellation “if the Attorney General decides that” he
“ordered, incited, assisted, or otherwise participated in the perse-
cution of an individual because of the individual’s race, religion,
nationality, membership in a particular social group, or political
opinion.”       INA § 240A(c)(5), 8 U.S.C.§ 1229b(c)(5); INA
§ 241(b)(3)(B)(i), 8 U.S.C. § 1231(b)(3)(B)(i). If there is evidence that
grounds for mandatory denial “may apply,” such as the persecutor
bar, the alien has the burden of proving by a preponderance of the
evidence that the grounds do not apply. 8 C.F.R. § 1240.8(d); Chen
v. U.S. Att’y Gen., 513 F.3d 1255, 1257 (11th Cir. 2008). Although
the statute does not define “assisting” or “participating” in persecu-
tion, we have concluded that whether the persecutor bar applies
“is a particularized, fact-specific inquiry into whether the appli-
cant’s personal conduct was merely indirect, peripheral and incon-
sequential association or was active, direct and integral to the un-
derlying persecution.” Chen, 513 F.3d at 1259.
       In Chen, we determined that the petitioner’s testimony in-
dicated that she had played “a pivotal role” in the underlying
USCA11 Case: 21-11584         Date Filed: 03/30/2022      Page: 5 of 10




21-11584                Opinion of the Court                           5

persecution because, as a guard, she prevented women from escap-
ing confinements holding them for forced abortions—even though
her job had non-persecutory aspects and she, in fact, helped one
woman escape. Id. at 1259-61. In so deciding, we considered that
Chen voluntarily took the job; understood that the authorities
were subjecting these women to forced abortions; and monitored
the detained pregnant women, including having access to their
rooms. Id. at 1260. We reasoned that “[d]etention of an individ-
ual . . . is often an essential predicate to performing the act of per-
secution. Those who perform the detention—whether by the use
of force, threat of force, or expression of authority meant to domi-
nate and control—are assisting in the underlying persecution.” Id.
See also Matter of D-R-, 27 I. & N. Dec. 105, 120 (BIA 2017) (con-
cluding that, in determining an alien’s assistance or participation in
persecution, the “standard is one that considers (1) the nexus be-
tween the alien’s role, acts, or inaction, and the extrajudicial killing;
and (2) his scienter, meaning his prior or contemporaneous
knowledge of the killing”).
       As an initial matter, we review both Agency’s decisions with
respect to the persecutor bar’s application because the BIA ex-
pressly affirmed the IJ’s application of this bar. We review the
BIA’s opinion exclusively to the extent that it concluded that no
exception for duress or coercion applied because, on this matter, it
employed its own reasoning. As a second initial matter, while we
have jurisdiction to consider the application of the Chen standard
to the undisputed facts, Castanon Perez’s assertion that he guarded
USCA11 Case: 21-11584         Date Filed: 03/30/2022     Page: 6 of 10




6                       Opinion of the Court                  21-11584

arrestees only after their torture is a factual dispute over which we
lack jurisdiction. As a final initial matter, Castanon Perez has aban-
doned his arguments to the BIA that the persecutor bar did not ap-
ply because he was a soldier in a civil war and was not an interna-
tionally recognized persecutor.
       We conclude from the record that Castanon Perez’s argu-
ment that the Agency did not apply the correct legal standard is
meritless. The Agency cited Chen in its decisions, and the BIA ex-
pressly affirmed the IJ’s application of Chen to the facts of this case.
The IJ expressly found that Castanon Perez guarded villagers at the
military base and was present when villagers were killed by mili-
tary battalions, and it expressly quoted Chen for the proposition
that guarding confined individuals was essential to their persecu-
tion. Here, consistent with Chen, the IJ looked to Castanon Perez’s
specific conduct as a guard and considered whether his actions
were integral to the arrestees’ persecution. The IJ found that the
persecutor bar may apply, and Castanon Perez fails to sustain his
burden by a preponderance of the evidence to show that the
grounds for mandatory denial do not apply.
       As to the application of Chen, we conclude that the Agency
properly concluded that the persecutor bar may apply because Cas-
tanon Perez acted as a guard to people who he knew were being
persecuted. Castanon Perez’s argument that the IJ merely applied
a general rule under Chen is raised improperly for the first time in
his reply brief, and we do not consider it. Accordingly, as to this
issue, we deny his petition in part and dismiss his petition in part.
USCA11 Case: 21-11584        Date Filed: 03/30/2022      Page: 7 of 10




21-11584                Opinion of the Court                         7

                                 III.
       The BIA cannot engage in de novo factfinding, and when it
does so, it commits legal error. 8 C.F.R. § 1003.1(d)(3); Zhu v. U.S.
Att’y Gen., 703 F.3d 1303, 1314 (11th Cir. 2013). Rather, the BIA
reviews the IJ’s findings only for clear error, and it reviews “ques-
tions of law, discretion, and judgment and all other issues” de novo.
8 C.F.R. § 1003.1(d)(3)(i)-(ii). Accordingly, the IJ makes the factual
findings forming “the factual basis for the decision under review,”
and the BIA’s reversal of an IJ’s factual determination requires a
finding of clear error. Zhu, 703 F.3d at 1312 (quotation marks omit-
ted); Meridor v. U.S. Att’y Gen., 891 F.3d 1302, 1306 (11th Cir.
2018). Both “[t]he BIA and the IJ must consider all evidence intro-
duced by the applicant.” Seck, 663 F.3d at 1364 (quotation marks
omitted). We have jurisdiction over this issue because whether the
BIA engaged in de novo factfinding is a legal issue. See Zhu, 703
F.3d at 1314.
        In Zhu, the BIA cited caselaw for the proposition that it
could review de novo whether an alien faced a reasonable possibil-
ity of future harm, and it rejected the IJ’s finding on this matter.
Zhu, 703 F.3d at 1307, 1314-15. We also concluded that the BIA
had reviewed de novo “one of the factual building blocks of the IJ's
prediction, which was a finding of fact about present conditions
and circumstances in” the country of removal. Id. at 1314 (empha-
sis in original); accord Meridor, 891 F.3d at 1305-07 (finding reversa-
ble error where the BIA, without a finding of clear error, made an
USCA11 Case: 21-11584        Date Filed: 03/30/2022     Page: 8 of 10




8                      Opinion of the Court                 21-11584

alternative holding that “simply disagreed” with an IJ’s
risk-of-harm determination).
        Here, we conclude from the record that the BIA’s state-
ments—that Castanon Perez testified to (1) witnessing the El
Quiché massacres and (2) keeping captured guerillas under armed
guard—with which Castanon Perez takes issue, do not constitute
impermissible factfinding. First, the BIA properly acknowledged
that it reviewed the IJ’s factual findings for clear error. Second, as
discussed previously, the BIA expressly affirmed the IJ’s conclusion
that the persecutor bar applied, and its summary of Castanon Pe-
rez’s testimony merely provided support for this affirmance, which
is not inappropriate given the BIA’s obligation to consider all evi-
dence. Third, the factual foundations for the BIA’s statements
were explicitly found by the IJ and present in Castanon Perez’s tes-
timony, and the BIA’s statements do not reject or contradict any of
the IJ’s findings. Accordingly, we deny the petition as to this issue.
                                 IV.
       We review de novo whether the BIA expressed reasoned
consideration for its decision. Lin v. U.S. Att’y Gen., 881 F.3d 860,
872 (11th Cir. 2018). Absent reasoned consideration and adequate
findings, we must remand for further proceedings. Ali v. U.S. Att’y
Gen., 931 F.3d 1327, 1333 (11th Cir. 2019).
       In rendering its decision, the BIA is not required to discuss
every piece of evidence presented if it has given reasoned consider-
ation and made adequate findings. Ali, 931 F.3d at 1333-34. The
USCA11 Case: 21-11584        Date Filed: 03/30/2022      Page: 9 of 10




21-11584                Opinion of the Court                         9

BIA must leave us with the conviction that it “heard and thought
about the case and not merely reacted.” Id. at 1333 (quotation
marks omitted, alteration adopted). To meet this burden, the BIA
is required to discuss “highly relevant evidence,” which we have
defined as evidence that would compel a different outcome if dis-
cussed. Id. at 1334 (quotation marks omitted). We have held that
the BIA’s analysis is sufficient to show reasoned consideration
when it lists the basic facts of the case, refers to relevant statutory
and regulatory authority, and accepts several grounds on which the
IJ denied the petitioner’s motion to reopen. Lin, 881 F.3d at 874-75.
On the other hand, the BIA fails to give reasoned consideration to
a claim when it “misstates the contents of the record, fails to ade-
quately explain its rejection of logical conclusions, or provides jus-
tifications for its decision which are unreasonable and which do not
respond to any arguments in the record.” Id. at 874 (quotation
marks omitted). We have jurisdiction over this issue because rea-
soned consideration is a legal question. See Lin, 881 F.3d at 872.
        Contrary to Castanon Perez’s arguments, and for the rea-
sons discussed in the prior issue, the record demonstrates that the
BIA did not misstate the record. Further, we conclude that the BIA
sufficiently rejected Castanon Perez’s argument under Chen that
he did not participate in persecution. The BIA expressly affirmed
the IJ’s application of Chen in concluding the Castanon Perez did
participate in persecution after recognizing his argument that his
acts were “non-persecutorial” in nature. Castanon Perez’s brief to
the BIA emphasized the involuntary nature of his service, and
USCA11 Case: 21-11584       Date Filed: 03/30/2022     Page: 10 of 10




10                     Opinion of the Court                 21-11584

given this emphasis, the BIA’s rejection of his claims under the Ne-
gusie rationale is not unreasonable. The BIA had already deter-
mined, as a threshold matter, that the persecutor bar applied to
Castanon Perez, and Negusie directly rejected Castanon Perez’s ar-
gument that his conscription was a proper defense. See Matter of
Negusie, 28 I. & N. Dec. 129, 125 (A.G. 2020) (concluding that there
is no exception to the INA’s persecutor bar for conduct that re-
sulted from duress or coercion).
       Based on the aforementioned reasons, we deny the petition
with respect to this issue and we dismiss the petition in part and, in
all other respects, deny the petition for review.
     DISMISSED IN PART, PETITION FOR REVIEW DENIED
IN PART.